KLEES, Judge.
On December 20, 1985, the appellant was charged with distributing a substance falsely represented to be cocaine. He was arraigned on January 7, 1986, and pled not guilty. On February 13th a six-member jury found him guilty of attempted distribution of a substance falsely represented to be cocaine. His motion for post judgment verdict of acquittal was denied on February 20th. He waived all delays and was sentenced as a multiple offender to serve two years at hard labor. His motion for appeal was filed on February 28th.
By his sole assignment of error, the appellant requests a review of the record for errors patent. We have reviewed the record and our review reveals there are no errors patent.
Accordingly, appellant’s conviction and sentence are hereby affirmed.
AFFIRMED.